Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

AGREEMENT (“Agreement”), dated as of March 15, 2005, by and between New Plan
Excel Realty Trust, Inc., a Maryland corporation (the “Company”) and Michael
Carroll (“Executive”).

 

RECITAL

 

The Company desires to employ Executive on the terms and conditions set forth in
this Agreement, and Executive desires to be so employed.

 

AGREEMENT

 

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

 

1.                                       Employment.  The Company hereby agrees
to employ Executive and Executive hereby accepts such employment, on the terms
and conditions hereinafter set forth.

 

2.                                       Term.  The period of employment of
Executive by the Company hereunder (the “Employment Period”) shall commence on
March 1, 2005 (the “Effective Date”) and shall continue through February 28,
2007.  The Employment Period may be sooner terminated by either party in
accordance with Section 6 of this Agreement.  At the time Executive ceases to be
a full-time employee of the Company, the Executive agrees that he shall resign
from any positions Executive holds as a director, trustee or officer of the
Company and its subsidiaries and any entity in control of, controlled by or
under common control with the Company or in which the Company owns any common or
preferred stock or interest or any entity in control of, controlled by or under
common control with such entity (“Affiliate”) and as a member of any committee
of the board of directors and the board of trustees of the Company and its
subsidiaries and Affiliates of which he is a member.

 

3.                                       Position and Duties.

 

(a)                                  Executive Vice President- Real Estate
Operations.  At all times during the Employment Period, Executive shall serve as
an Executive Vice President- Real Estate Operations of the Company. Executive
shall have those powers and duties normally associated with the position of an
Executive Vice President and such other powers and duties as may be properly
prescribed by the Chief Executive Officer of the Company, provided that such
other powers and duties are consistent with Executive’s position as an Executive
Vice President.  Except as specifically set forth in this section, Executive
shall perform full-time services for the Company and devote such time, attention
and energies to Company affairs as are necessary to

 

--------------------------------------------------------------------------------


 

fully perform his duties (other than absences due to illness or vacation) for
the Company.  Notwithstanding the above, Executive shall be permitted, to the
extent such activities do not materially and adversely affect the ability of
Executive to fully perform his duties and responsibilities hereunder, to (i)
manage Executive’s personal, financial and legal affairs and (ii) serve on civic
or charitable boards or committees.

 

4.                                       Place of Performance. The principal
place of employment of Executive shall be at the Company’s corporate offices in
New York, New York.

 

5.                                       Compensation and Related Matters.

 

(a)                                  Salary.  During the Employment Period, the
Company shall pay Executive an annual base salary of $225,000 (“Base Salary”). 
Executive’s Base Salary shall be paid in approximately equal installments in
accordance with the Company’s customary payroll practices. If Executive’s Base
Salary is increased by the Company, such increased Base Salary shall then
constitute the Base Salary for all purposes of this Agreement.

 

(b)                                 Bonus.  The Board’s executive compensation
and stock option committee (the “Compensation Committee”) shall review
Executive’s performance at least annually during each year of the Employment
Period and cause the Company to award Executive such cash bonus as the
Compensation Committee shall reasonably determine as fairly compensating and
rewarding Executive for services rendered to the Company and/or as an incentive
for continued service to the Company.  The amount of Executive’s cash bonus
shall be determined in the discretion of the Compensation Committee and shall be
dependent upon, among other things, the achievement of certain performance
levels by the Company, including, without limitation, growth in funds from
operations, and Executive’s performance and contribution to increasing the funds
from operations.  Determinations by the Compensation Committee shall be subject
to approval by a majority of the independent directors of the Board, inclusive
of the members of the Compensation Committee. Notwithstanding anything contained
herein to the contrary, there shall be no guarantee as to the amount of
Executive’s yearly bonus and a decrease in Executive’s bonus to an amount less
than any prior year’s bonus shall not constitute a breach or violation of this
Agreement by the Company or constitute a Good Reason Event.

 

(c)                                  Expenses.  The Company shall promptly
reimburse Executive for all reasonable business expenses upon the presentation
of reasonably itemized statements of such expenses in accordance with the
Company’s policies and procedures now in force or as such policies and
procedures may be modified with respect to all senior executive officers of the
Company.

 

(d)                                 Vacation.  Executive shall be entitled to
the number of weeks of vacation per year provided to the Company’s senior
executive officers, but in no event less than four (4) weeks annually.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Welfare, Pension and Incentive Benefit
Plans.  During the Employment Period, Executive (and his spouse and dependents
to the extent provided therein) shall be entitled to participate in and be
covered under all the welfare benefit plans or programs maintained by the
Company from time to time on terms no less favorable than provided for any of
its full time senior executives (other than the Chief Executive Officer)
including, without limitation, all medical, hospitalization, dental, disability,
accidental death and dismemberment and travel accident insurance plans and
programs.  In addition, during the Employment Period, Executive shall be
eligible to participate in and be covered under all pension, retirement, savings
and other employee benefit, perquisite, change in control and executive
compensation plans and any annual incentive or long-term performance plans and
programs maintained from time to time by the Company on terms no less favorable
than provided for any of its full time senior executives (other than the Chief
Executive Officer).

 

(f)                                    Automobile.  During the Employment
Period, Executive shall be entitled to the use of the Company car currently used
by Executive.  At the Company’s election, upon sixty (60) days prior notice to
Executive, the Company shall provide Executive with an automobile allowance in
the amount of $900 per month (or such other amount as then being paid to the
other senior executives of the Company).

 

 (g)                              No Hedging.  During the Employment Period,
Executive will not in any way attempt to limit the financial risk with respect
to the Options which are not vested by means of any hedging (including without
limitation, selling short) or other techniques.

 

6.                                       Termination.  Executive’s employment
hereunder may be terminated during the Employment Period under the following
circumstances:

 

(a)                                  Death.  Executive’s employment hereunder
shall terminate upon his death.

 

(b)                                 Disability.  If, as a result of Executive’s
incapacity due to physical or mental illness, Executive shall have been
substantially unable to perform his duties hereunder for an entire period of one
hundred twenty (120) days, and within thirty (30) days after written Notice of
Termination (as defined in Section 7(a)) is given after such one hundred twenty
(120) day period, Executive shall not have returned to the substantial
performance of his duties on a full-time basis, the Company shall have the right
to terminate Executive’s employment hereunder for “Disability”, and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement.  For purposes of this Agreement, the Disability of
Executive shall be determined by an independent physician mutually selected by
the Company and Executive.

 

(c)                                  Cause.  The Company shall have the right to
terminate Executive’s employment for Cause, and such termination in and of
itself shall not be, nor shall it be deemed to be, a breach of this Agreement. 
For purposes of this Agreement, the Company shall have “Cause” to terminate
Executive’s employment upon Executive’s:

 

(i)                                     conviction of, or plea of guilty or nolo
contendere to, a felony; or

 

3

--------------------------------------------------------------------------------


 

(ii)                                  willful and continued failure to use
reasonable best efforts to substantially perform his duties hereunder (other
than such failure resulting from Executive’s incapacity due to physical or
mental illness or subsequent to the issuance of a Notice of Termination by
Executive for Good Reason (as defined in Section 6(d)) after demand for
substantial performance is delivered by the Company in writing that specifically
identifies the manner in which the Company believes Executive has not used
reasonable best efforts to substantially perform his duties; or

 

(iii)                               willful misconduct (including, but not
limited to, a willful breach of the provisions of Section 10) that is materially
economically injurious to the Company or to any Affiliate.

 

For purposes of this Section 6(c), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or any
Affiliates thereof; provided, however, that the willful requirement outlined in
paragraphs (ii) or (iii) above shall be deemed to have occurred if the
Executive’s action or non-action continues for more than ten (10) days after
Executive has received written notice of the inappropriate action or
non-action.  Failure to achieve performance goals, in and of itself, shall in no
event be grounds for a termination for Cause hereunder.  Cause shall not exist
under paragraph (ii) or (iii) above unless and until the Company has delivered
to Executive a copy of a resolution duly adopted by a majority of the Board
(excluding Executive for purposes of determining such majority) at a meeting of
the Board called and held for such purpose (after reasonable (but in no event
less than thirty (30) days) notice to Executive and an opportunity for
Executive, together with his counsel, to be heard before the Board), finding
that in the good faith opinion of the Board, Executive was guilty of the conduct
set forth in paragraph (ii) or (iii) and specifying the particulars thereof in
detail.  This Section 6(c) shall not prevent Executive from challenging in any
court of competent jurisdiction the Board’s determination that Cause exists or
that Executive has failed to cure any act (or failure to act) that purportedly
formed the basis for the Board’s determination.

 

(d)                                 Good Reason.  Executive may terminate his
employment for “Good Reason” upon the occurrence, without the written consent of
Executive, of one of the following events (a “Good Reason Event”); provided,
however, that the Company shall have the right to challenge in any court of
competent jurisdiction the Executive’s determination that he has the right to
terminate his employment for “Good Reason”:

 

 (i)                                  the assignment to Executive of duties
materially and adversely inconsistent with Executive’s status as an Executive
Vice President of the Company or a material and adverse alteration in the nature
of Executive’s duties and/or responsibilities, reporting obligations, titles or
authority as an Executive Vice President;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  a reduction by the Company in Executive’s
Base Salary or a failure by the Company to pay any such amounts when due;

 

(iii)                               the relocation of the Company’s executive
offices or Executive’s own office location to a location that is more than fifty
(50) miles from New York, New York;

 

(iv)                              any purported termination of Executive’s
employment for Cause which is not effected substantially in accordance with the
procedures of Section 6(c) (and for purposes of this Agreement, no such
purported termination shall be effective);

 

(v)                                 the Company’s failure to provide in all
material respects the indemnification set forth in Section 11 of this Agreement,
or to require any successor to assume and agree to perform this Agreement as set
forth in Section 13 of this Agreement; or

 

(vi)                              a Change in Control (as defined below) of the
Company.

 

In order for the Executive to terminate his employment hereunder for Good
Reason, the Executive shall be required to give the Company written notice (the
“Cure Notice”) of the alleged Good Reason Event within thirty (30) days
following the date on which the Executive obtains actual knowledge of the
occurrence of such Good Reason Event, which Cure Notice shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to constitute such Good
Reason Event.  In the event that the Company fails to cure such alleged Good
Reason Event within thirty (30) days (the “Cure Period”) following the date on
which the Executive delivered the Cure Notice to the Company, then Executive
shall have a period of thirty (30) days from the expiration of the Cure Period
to deliver a Notice of Termination pursuant to Section 7(a) hereof.
Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Executive fails to deliver the Cure Notice or the Notice of
Termination within the required time periods set forth above (time being of the
essence with respect thereto), then Executive shall thereafter waive any rights
to terminate this Agreement with respect to the facts and circumstances giving
rise to such Good Reason Event.

 

Executive’s right to terminate his employment hereunder for Good Reason shall
not be affected by his incapacity due to physical or mental illness. 
Executive’s continued employment during the Cure Period shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

 

If Executive terminates employment hereunder for Good Reason and is reemployed
by the Company or any successor within six months of such termination of
employment, Executive’s termination of employment shall retroactively not be
considered a termination for Good Reason and Executive shall have no entitlement
to any payments or benefits pursuant to Section 8(a).  To

 

5

--------------------------------------------------------------------------------


 

the extent Executive has already received payments or benefits pursuant to
Section 8(a), Executive shall repay to the Company such payments or benefits or
make other equitable restitution to the Company, as the Board shall determine.

 

For purposes of this Agreement, a “Change in Control” of the Company means the
occurrence of one of the following events:

 

(1)                                  individuals who, on the Effective Date,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the Effective Date whose election or nomination for
election was approved by a vote of a majority of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be an Incumbent
Director;

 

(2)                                  any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes,
after the Effective Date, a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that an event described in this
paragraph (2) shall not be deemed to be a Change in Control if any of following
becomes such a beneficial owner: (A) the Company or any majority-owned entity
(provided, that this exclusion applies solely to the ownership levels of the
Company or the majority-owned entity), (B) any tax-qualified, broad-based
employee benefit plan sponsored or maintained by the Company or any
majority-owned entity, (C) any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) any person pursuant to a
Non-Qualifying Transaction (as defined in paragraph (3)), or (E) Executive or
any group of persons including Executive (or any entity controlled by Executive
or any group of persons including Executive);

 

(3)                                  the consummation of a merger,
consolidation, share exchange or similar form of transaction involving the
Company or any of its subsidiaries, or the sale of all or substantially all of
the Company’s assets (a “Business Transaction”), unless immediately following
such Business Transaction (i) more than 50% of the total voting power of the
entity resulting from such Business Transaction or the entity acquiring the
Company’s assets in such

 

6

--------------------------------------------------------------------------------


 

Business Transaction (the “Surviving Corporation”) is beneficially owned,
directly or indirectly, by the Company’s shareholders immediately prior to any
such Business Transaction, and (ii) no person (other than the persons set forth
in clauses (A), (B), or (C) of paragraph (2) above or any tax-qualified,
broad-based employee benefit plan of the Surviving Corporation or its
Affiliates) beneficially owns, directly or indirectly, 30% or more of the total
voting power of the Surviving Corporation (a “Non-Qualifying Transaction”);or

 

(4)                                  Board and to the extent necessary,
shareholder approval of a liquidation or dissolution of the Company, unless the
voting common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by the Company’s
shareholders in substantially the same proportions as such shareholders owned
the Company’s outstanding voting common equity interests immediately prior to
such liquidation and such ongoing entity assumes all existing obligations of the
Company to Executive under this Agreement and the Stock Option Agreements
pursuant to which the Stock Options were granted.

 

(e)                                  Without Good Reason.  Executive shall have
the right to terminate his employment hereunder without Good Reason by providing
the Company with a Notice of Termination, and such termination shall not in and
of itself be, nor shall it be deemed to be, a breach of this Agreement.

 

7.                                       Termination Procedure.

 

(a)                                  Notice of Termination.  Any termination of
Executive’s employment by the Company or by Executive during the Employment
Period (other than termination pursuant to Section 6(a)) shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 14 and subject to the other provisions of this Agreement.  For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

(b)                                 Date of Termination.  “Date of Termination”
shall mean (i) if Executive’s employment is terminated by his death, the date of
his death, (ii) if Executive’s employment is terminated pursuant to
Section 6(b), thirty (30) days after Notice of Termination (provided that
Executive shall not have returned to the substantial performance of his duties
on a full-time basis during such thirty (30) day period), and (iii) if
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date (within thirty (30) days after
the giving of such notice) set forth in such Notice of Termination.

 

8.                                       Compensation Upon Termination or During
Disability.  In the event Executive is disabled or his employment terminates
during the Employment Period, the Company shall

 

7

--------------------------------------------------------------------------------


 

provide Executive with the payments and benefits set forth below; provided,
however, as a specific condition to being entitled to any payments or benefits
under this Section 8 Executive must have resigned from any position as a
director, trustee and officer of the Company and all of its subsidiaries and
Affiliates and as a member of any committee of the board of directors and the
board of trustees of the Company and its subsidiaries and Affiliates of which he
is a member and must have joined the Company in having executed a mutual release
of the Company and its Affiliates, in a form reasonably acceptable to the
Company and Executive.  Executive acknowledges and agrees that the payments set
forth in this Section 8 constitute liquidated damages for termination of his
employment during the Employment Period.

 

(a)                                  Termination By Company Without Cause or By
Executive for Good Reason.  If Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason:

 

(i)                                     the Company shall pay to Executive his
Base Salary and accrued vacation pay through the Date of Termination, as soon as
practicable following the Date of Termination; and

 

(ii)                                  the Company shall pay to Executive a
payment equal to two times Executive’s average total cash compensation paid
(Base Salary and bonus only) for the two (2) preceding fiscal years of the
Company ending prior to termination as soon as practicable following the Date of
Termination;

 

 (iii)                            the Company shall reimburse Executive pursuant
to Section 5(c) for reasonable expenses incurred, but not paid prior to such
termination of employment;

 

(iv)                              Executive shall be entitled to any other
rights, compensation and/or benefits as may be due to Executive in accordance
with the terms and provisions of any agreements, plans or programs of the
Company; and

 

(v)                                 any stock options and restricted stock
granted to Executive more than one year prior to the Date of Termination
(including stock options and restricted stock that vest based on the passage of
time, and stock options and restricted stock that vest based on performance)
shall fully vest as of the Date of Termination.

 

The foregoing notwithstanding, the total of the severance payments payable under
this Section 8(a) shall be reduced to the extent the payment of such amounts
would cause Executive’s total termination benefits (as determined by Executive’s
tax advisor) to constitute an “excess” parachute payment under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and by reason of such
excess parachute payment Executive would be subject to an excise tax under
Section 4999(a) of the Code, but only if Executive determines that the after-tax

 

8

--------------------------------------------------------------------------------


 

value of the termination benefits calculated with the foregoing restriction
exceed those calculated without the foregoing restriction.

 

(b)                                 Termination by Company For Cause or By
Executive Without Good Reason.  If Executive’s employment is terminated by the
Company for Cause or by Executive (other than for Good Reason):

 

(i)                                     the Company shall pay Executive his Base
Salary and, to the extent required by law or the Company’s vacation policy, his
accrued vacation pay through the Date of Termination, as soon as practicable
following the Date of Termination; and

 

(ii)                                  the Company shall reimburse Executive
pursuant to Section 5(c) for reasonable expenses incurred, but not paid prior to
such termination of employment, unless such termination resulted from a
misappropriation of Company funds; and

 

(iii)                               Executive shall be entitled to any other
rights, compensation and/or benefits as may be due to Executive in accordance
with the terms and provisions of any agreements, plans or programs of the
Company.

 

(c)                                  Disability.  During any period that
Executive fails to perform his duties hereunder as a result of incapacity due to
physical or mental illness (“Disability Period”), Executive shall continue to
receive his full Base Salary set forth in Section 5(a) until his employment is
terminated pursuant to Section 6(b).  In the event Executive’s employment is
terminated for Disability pursuant to Section 6(b):

 

(i)                                     the Company shall pay to Executive (A)
his Base Salary and accrued vacation pay through the Date of Termination, as
soon as practicable following the Date of Termination, and (B) continued Base
Salary (as provided for in Section 5(a)) for six (6) months; and

 

(ii)                                  the Company shall reimburse Executive
pursuant to Section 5(c) for reasonable expenses incurred, but not paid prior to
such termination of employment; and

 

(iii)                               Executive shall be entitled to any other
rights, compensation and/or benefits as may be due to Executive in accordance
with the terms and provisions of any agreements, plans or programs of the
Company.

 

(d)                                 Death.  If Executive’s employment is
terminated by his death:

 

(i)                                     the Company shall pay in a lump sum to
Executive’s beneficiary, legal representatives or estate, as the case may be,
Executive’s Base Salary

 

9

--------------------------------------------------------------------------------


 

through the Date of Termination and one (1) times Executive’s annual rate of
Base Salary;

 

(ii)                                  the Company shall reimburse Executive’s
beneficiary, legal representatives, or estate, as the case may be, pursuant to
Section 5(c) for reasonable expenses incurred, but not paid prior to such
termination of employment; and

 

(iii)                               Executive’s beneficiary, legal
representatives or estate, as the case may be, shall be entitled to any other
rights, compensation and benefits as may be due to any such persons or estate in
accordance with the terms and provisions of any agreements, plans or programs of
the Company.

 

(e)                                  Failure to Extend.  A failure to renew or
extend the term of this Agreement by either party shall not be deemed to
constitute a termination of Executive’s employment for purposes of this
Agreement.

 

(f)                                    Bonus.  In the event the Executive’s
termination of employment occurs after the end of any fiscal year of the Company
for which the Compensation Committee has established in writing an objective
annual bonus performance criteria, Executive’s termination is not for Cause and
Executive’s termination occurs prior to the date bonuses for senior executives
are paid for the fiscal year, the Executive shall be entitled to payment of any
bonus which is earned by reason of achievement of any such performance criteria
for such fiscal year according to the performance criteria established, without
regard to whether the Executive’s termination of employment precedes the bonus
payment date.

 

9.                                       Mitigation.  Executive shall not be
required to mitigate amounts payable under this Agreement by seeking other
employment or otherwise, and there shall be no offset against amounts due
Executive under this Agreement on account of subsequent employment.
Additionally, amounts owed to Executive under this Agreement shall not be offset
by any claims the Company may have against Executive, and the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any other
circumstances, including, without limitation, any counterclaim, recoupment,
defense or other right which the Company may have against Executive or others.

 

10.                                 Confidential Information, Ownership of
Documents; Non-Competition.

 

(a)                                  Confidential Information.  Executive shall
hold in a fiduciary capacity for the benefit of the Company all trade secrets
and confidential information, knowledge or data relating to the Company and its
businesses and investments, which shall have been obtained by Executive during
Executive’s employment by the Company and which is not generally available
public knowledge (other than by acts by Executive in violation of this
Agreement).  Except as may be required or appropriate in connection with his
carrying out his duties under this Agreement, Executive shall not, without the
prior written consent of the Company or as may

 

10

--------------------------------------------------------------------------------


 

otherwise be required by law or any legal process, or as is necessary in
connection with any adversarial proceeding against the Company (in which case
Executive shall use his reasonable best efforts in cooperating with the Company
in obtaining a protective order against disclosure by a court of competent
jurisdiction), communicate or divulge any such trade secrets, information,
knowledge or data to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business or to
perform duties hereunder.

 

(b)                                 Removal of Documents; Rights to Products. 
All records, files, drawings, documents, models, equipment, and the like
relating to the Company’s business, which Executive has control over shall not
be removed from the Company’s premises without its written consent, unless such
removal is in the furtherance of the Company’s business or is in connection with
Executive’s carrying out his duties under this Agreement and, if so removed,
shall be returned to the Company promptly after termination of Executive’s
employment hereunder, or otherwise promptly after removal if such removal occurs
following termination of employment.  Executive shall assign to the Company all
rights to trade secrets and other products relating to the Company’s business
developed by him alone or in conjunction with others at any time while employed
by the Company.

 

(c)                                  Protection of Business.  During the
Employment Period and if the Executive is terminated by the Company with or
without Cause or Executive terminates employment without Good Reason, until the
first anniversary of Executive’s Date of Termination, the Executive will not (i)
serve as an officer, employee, director or consultant of a REIT or other real
estate business with a significant portion of its business involved with
community shopping centers; (ii) engage, anywhere within the geographical areas
in which the Company or any of its Affiliates (the “Designated Entities”) are
conducting their business operations or providing services as of the Date of
Termination, in any business which is being engaged in by the Designated
Entities as of the Date of Termination or pursue or attempt to develop any
project known to Executive and which the Designated Entities are pursuing,
developing or attempting to develop as of the Date of Termination, unless such
project has been inactive for over nine (9) months (a “Project”), directly or
indirectly, alone, in association with or as a shareholder, principal, agent,
partner, officer, director, employee or consultant of any other organization;
(iii) divert to any entity which is engaged in any business conducted by the
Designated Entities in the same geographic area as the Designated Entities, any
Project or any customer of any of the Designated Entities; or (iv) solicit any
officer, employee (other than secretarial staff) or consultant of any of the
Designated Entities to leave the employ of any of the Designated Entities. 
Notwithstanding the preceding sentence, Executive shall not be prohibited from
owning less than three (3%) percent of any publicly traded corporation, whether
or not such corporation is in competition with the Company.  If, at any time,
the provisions of this Section 10(c) shall be determined to be invalid or
unenforceable, by reason of being vague or unreasonable as to area, duration or
scope of activity, this Section 10(c) shall be considered divisible and shall
become and be immediately amended to only such area, duration and scope of
activity as shall be determined to be reasonable and enforceable by the court or
other body having jurisdiction over the matter; and Executive agrees that this
Section 10(c) as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Injunctive Relief.  In the event of a breach
or threatened breach of this Section 10, Executive agrees that the Company shall
be entitled to injunctive relief in a court of appropriate jurisdiction to
remedy any such breach or threatened breach, Executive acknowledging that
damages would be inadequate and insufficient.

 

(e)                                  Continuing Operation.  Except as
specifically provided in this Section 10, the termination of Executive’s
employment or of this Agreement shall have no effect on the continuing operation
of this Section 10.

 

11.                                 Indemnification.

 

(a)                                  General.  The Company agrees that if
Executive is made a party or a threatened to be made a party to any action, suit
or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that Executive is or was a trustee,
director or officer of the Company or any subsidiary of the Company or is or was
serving at the request of the Company or any subsidiary as a trustee, director,
officer, member, employee or agent of another corporation or a partnership,
joint venture, trust or other enterprise, including, without limitation, service
with respect to employee benefit plans, whether or not the basis of such
Proceeding is alleged action in an official capacity as a trustee, director,
officer, member, employee or agent while serving as a trustee, director,
officer, member, employee or agent, Executive shall be indemnified and held
harmless by the Company to the same extent as other officers and directors, as
in effect from time to time, against all Expenses incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even if Executive has ceased to be an officer, director, trustee or
agent, or is no longer employed by the Company and shall inure to the benefit of
his heirs, executors and administrators.

 

(b)                                 Expenses.  As used in this Agreement, the
term “Expenses” shall include, without limitation, damages, losses, judgments,
liabilities, fines, penalties, excise taxes, settlements, and costs, attorneys’
fees, accountants’ fees, and disbursements and costs of attachment or similar
bonds, investigations, and any expenses of establishing a right to
indemnification under this Agreement.

 

(c)                                  Enforcement.  If a claim or request under
this Agreement is not paid by the Company or on its behalf, within thirty (30)
days after a written claim or request has been received by the Company,
Executive may at any time thereafter bring suit against the Company to recover
the unpaid amount of the claim or request and, if Executive prevails in respect
to the material issues, Executive shall be entitled to be paid also the Expenses
of prosecuting such suit.  All obligations for indemnification hereunder shall
be subject to, and paid in accordance with, applicable Maryland law.

 

(d)                                 Partial Indemnification.  If Executive is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of any Expenses, but

 

12

--------------------------------------------------------------------------------


 

not, however, for the total amount thereof, the Company, shall nevertheless
indemnify Executive for the portion of such Expenses to which Executive is
entitled.

 

(e)                                  Advances of Expenses.  Expenses incurred by
Executive in connection with any Proceeding shall be paid by the Company in
advance upon request of Executive that the Company pay such Expenses; but only
in the event that Executive shall have delivered in writing to the Company (i)
an undertaking to reimburse the Company for Expenses with respect to which
Executive is not entitled to indemnification and (ii) an affirmation of his good
faith belief that the standard of conduct necessary for indemnification by the
Company has been met.

 

(f)                                    Notice of Claim.  Executive shall give to
the Company notice of any claim made against him for which indemnification will
or could be sought under this Agreement. In addition, Executive shall give the
Company such information and cooperation as it may reasonably require and as
shall be within Executive’s power and at such times and places as are convenient
for Executive.

 

(g)                                 Defense of Claim. With respect to any
Proceeding as to which Executive notifies the Company of the commencement
thereof:

 

(i)                                     The Company will be entitled to
participate therein at its own expense; and

 

(ii)                                  Except as otherwise provided below, to the
extent that it may wish, the Company will be entitled to assume the defense
thereof, with counsel reasonably satisfactory to Executive, which in the
Company’s sole discretion may be regular counsel to the Company and may be
counsel to other officers and directors of the Company or any subsidiary. 
Executive also shall have the right to employ his own counsel in such action,
suit or proceeding if he reasonably concludes that failure to do so would
involve a conflict of interest between the Company and Executive, and under such
circumstances the fees and expenses of such counsel shall be at the expense of
the Company.

 

(iii)                               The Company shall not be liable to indemnify
Executive under this Agreement for any amounts paid in settlement of any action
or claim effected without its written consent.  The Company shall not settle any
action or claim in any manner which would impose any penalty or limitation on
Executive or which would otherwise adversely affect Executive’s personal or
professional reputation without in either case obtaining Executive’s written
consent.  Neither the Company nor Executive will unreasonably withhold or delay
their consent to any proposed settlement.

 

(h)                                 Non-exclusivity.  The right to
indemnification and the payment of expenses incurred in defending a Proceeding
in advance of its final disposition conferred in this

 

13

--------------------------------------------------------------------------------


 

Section 11 shall not be exclusive of any other right which Executive may have or
hereafter may acquire under any statute, provision of the declaration of trust
or certificate of incorporation or by-laws of the Company or any subsidiary,
agreement, vote of shareholders or disinterested directors or trustees or
otherwise.

 

12.                                 Legal Fees and Expenses.  If any contest or
dispute shall arise between the Company and Executive regarding any provision of
this Agreement, the Company shall reimburse Executive for all legal fees and
expenses reasonably incurred by Executive in connection with such contest or
dispute, but only if Executive prevails in respect of the material issues in
dispute of Executive’s claims brought and pursued in connection with such
contest or dispute.  Such reimbursement shall be made as soon as practicable
following the final resolution of such contest or dispute to the extent the
Company receives reasonable written evidence of such fees and expenses.

 

13.                                 Successors; Binding Agreement.

 

(a)                                  Company’s Successors.  No rights or
obligations of the Company under this Agreement may be assigned or transferred
except that the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
As used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets (by merger, purchase or
otherwise) which executes and delivers the agreement provided for in this
Section 13 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

 

(b)                                 Executive’s Successors.  No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than his rights to payments or benefits hereunder, which may be
transferred only by will or the laws of descent and distribution. Upon
Executive’s death, this Agreement and all rights of Executive hereunder shall
inure to the benefit of and be enforceable by Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such person succeeds to Executive’s interests under this Agreement.  Executive
shall be entitled to select and change a beneficiary or beneficiaries to receive
any benefit or compensation payable hereunder following Executive’s death by
giving the Company written notice thereof.  In the event of Executive’s death or
a judicial determination of his incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to his beneficiary(ies),
estate or other legal representative(s).  If Executive should die following his
Date of Termination while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts unless otherwise provided herein
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by Executive, or otherwise to his legal
representatives or estate.

 

14

--------------------------------------------------------------------------------


 

14.                                 Notice.  All notices or other communications
which are required or permitted hereunder shall be in writing and sufficient if
delivered personally, or sent by nationally recognized, overnight courier or by
telecopy with copy sent by personal delivery or nationally recognized overnight
courier, or by registered or certified mail, return receipt requested and
postage prepaid, addressed as follows:

 

If to Executive:

 

Mr. Michael Carroll

c/o New Plan Excel Realty Trust, Inc.

420 Lexington Avenue

New York, NY 10170

Fax: 212-869-3989

 

If to the Company:

 

New Plan Excel Realty Trust, Inc.

420 Lexington Avenue

New York, NY 10170

Attn: General Counsel

Fax: 212-869-9585

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith.  All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch, (c) in the case of
telecopy, on the date of transmission if copy is delivered not later than the
next business day via either personal delivery or nationally-recognized
overnight courier, and (d) in the case of mailing, on the third business day
following such mailing.

 

15

--------------------------------------------------------------------------------


 

15.                                 Miscellaneous.  No provisions of this
Agreement may be amended, modified, or waived unless such amendment or
modification is agreed to in writing signed by Executive and by a duly
authorized officer of the Company, and such waiver is set forth in writing and
signed by the party to be charged. Subject to the provisions of Section 6(d) of
this Agreement, no waiver by either party hereto at any time of any breach by
the other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any subsequent time.  No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.  The respective rights and obligations of the
parties hereunder of this Agreement shall survive Executive’s termination of
employment and the termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles.

 

16.                                 Validity.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

17.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

18.                                 Entire Agreement.  This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersede all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, director, employee or representative of any party
hereto in respect of such subject matter.  Any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled.

 

19.                                 Withholding.  All payments hereunder shall
be subject to any required withholding of Federal, state and local taxes
pursuant to any applicable law or regulation.

 

20.                                 Noncontravention.  The Company represents
that the Company is not prevented from entering into, or performing this
Agreement by the terms of any law, order, rule or regulation, its by-laws or
certificate of incorporation, or any agreement to which it is a party, other
than which would not have a material adverse effect on the Company’s ability to
enter into or perform this Agreement.  Executive represents to the Company that
he is not a party to any contract that would preclude him from accepting
employment as an Executive Vice President of the Company and he has no reason to
believe that accepting employment as an Executive Vice President of the Company
would result in a disclosure of any confidential information of any prior
employer.

 

16

--------------------------------------------------------------------------------


 

21.                                 Section Headings.  The section headings in
this Agreement are for convenience of reference only, and they form no part of
this Agreement and shall not affect its interpretation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

NEW PLAN EXCEL REALTY TRUST, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

 

/s/ Steven F. Siegel

 

 

 

Name:

Steven F. Siegel

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

/s/ Michael Carroll

 

 

MICHAEL CARROLL

 

17

--------------------------------------------------------------------------------